            Case 20-10534-MFW        Doc 31-1    Filed 05/05/20     Page 1 of 2




                              CERTIFICATE OF SERVICE


         I, Ricardo Palacio, hereby certify that, on May 5, 2020, I caused one copy of the

foregoing to be served upon the parties on the attached service list via electronic mail

unless otherwise indicated.


                                             /s/ Ricardo Palacio
                                             Ricardo Palacio (#3765)




{01556782;v1 }
                             Case 20-10534-MFW   Doc 31-1   Filed 05/05/20     Page 2 of 2




       Michael R. Nestor, Esq.                                Linda Richenderfer, Esq.
       Young Conaway Stargatt & Taylor                        Office of the United States Trustee
       Rodney Square                                          844 King Street, Suite 2207
       1000 North King Street                                 Wilmington, DE 19801
       Wilmington, DE 19801
       (Counsel to the Debtors)

       Eric J. Monzo, Esq.                                    Ryan T. Murphy, Esq.
       Brya Keilson, Esq.                                     Frederickson & Byron, P.A.
       Morris James LLP                                       200 South Sixth Street
       500 Delaware Avenue, Suite 1500                        Suite 4000
       Wilmington, DE 19801                                   Minneapolis, MN 55402
       (Counsel to Swoop Search, LLC)                         (Counsel to Swoop Search, LLC)

       Craig Unterberg, Esq.                                  Stephen M. Pezanosky, Esq.
       Haynes and Boone LLP                                   Haynes and Boone LLP
       30 Rockefeller Center                                  301 Commerce Street, Suite 2600
       26th Floor                                             Fort Worth, TX 76102
       New York, NY 10112                                     (Counsel to FG SRC LLC)
       (Counsel to FG SRC LLC)

       Robert C. Blume, Esq.                                  Norman L. Pernick, Esq.
       M. Scott Campbell, Esq.                                Cole Schotz P.C.
       Gibson, Dunn & Crutcher LLP                            500 Delaware Avenue, Suite 1410
       1801 California Street, Suite 4200                     Wilmington, DE 19801
       Denver, CO 80202-2642                                  (Counsel to Brandon W. Freeman)
       (Counsel to Brandon W. Freeman)




{01556751;v1 }
